Title: To Alexander Hamilton from Tobias Lear, 27 April 1793
From: Lear, Tobias
To: Hamilton, Alexander


[Philadelphia] April 27, 1793. Returns “with the President’s approbation annexed, the Contract made by the Superintendant of the Lighthouse &c. on the Delaware, with Matthew Van Dusen, for a mooring chain for one of the floating beacons & the proposal of Samuel Wheeler to make two iron lanterns—one for Tybee & one for Cape Fear lighthouse.” States that “The President approves of the suggestion … to make the building of a House for the Keeper & a vault for the oil, at the Baldhead Lighthouse concurrent operations.”
